IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


TRUST OF EUGENE FERTMAN,                  : No. 139 EM 2014
SETTLOR TRUST UNDER DEED OF               :
EUGENE FERTMAN, AS AMENDED,               :
DATED OCTOBER 1990                        :
                                          :
                                          :
PETITION OF: NANCY BERSCHLER              :


                                      ORDER


PER CURIAM
      AND NOW, this 30th day of October, 2014, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.